Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Crude Oil Purchase and Sale Agreement


This Crude Oil Purchase and Sale Agreement (this “Agreement”) is made and
entered into effective as of August 31, 2018 by and between ExxonMobil Oil
Corporation, a New York corporation (“Buyer”) and Centennial Resource
Production, LLC, a Delaware limited liability company (“Seller”). Seller and
Buyer may be referred to herein, individually, as a “Party” and, collectively,
as the “Parties.”


WHEREAS, Seller produces West Texas Intermediate crude oil (“Crude Oil”) in the
Delaware Basin of Texas and New Mexico;


WHERAS, Seller wishes to sell and deliver, and Buyer wishes to buy and accept,
Crude Oil on the terms and conditions of this Agreement and for the time periods
(each, a “Delivery Period”) specified in Section 1; and


WHEREAS, Seller and Oryx Southern Delaware Oil Gathering and Transport LLC
(“Oryx”) are parties to that certain Transportation and Gathering Services
Agreement, dated as of December 15, 2015 (the “TGSA”), which provides for the
transportation of Crude Oil by Seller and approved third-party shippers acting
on Seller’s behalf on a pipeline system owned by Oryx (the “Oryx Pipeline”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
                        
Section 1.Purchase and Sale.
(a)    Subject to the terms and conditions described in this Agreement, for
Delivery Periods 1-4, Buyer agrees to purchase from Seller the number of barrels
of Crude Oil set forth in the table below under the heading “Contracted Period
Quantity” in the row for such Delivery Period, which represents the product of
the Contracted Daily Quantity for such Delivery Period and the number of days in
such Delivery Period, plus a five percent tolerance as measured on the
Contracted Period Quantity for such Delivery Period. Buyer’s obligation to
purchase Crude Oil for Delivery Periods 1-4 is conditioned on Seller delivering
such Crude Oil to the Delivery Point (as defined below). By way of illustration
but without limiting the foregoing, if Seller delivers 3,380,000 barrels of
Crude Oil to the Delivery Point during Delivery Period 3, Buyer would be
required to purchase such amount of Crude Oil as that aggregate amount is within
the tolerance referenced in the preceding sentence.
Delivery Period
Period Timeframe
Contracted Daily Quantity
Contracted Period Quantity
1
01-Jan 2019 through 31-Mar-2019
20,000
1,800,000
2
01-Apr 2019 through 30-Jun 2019
26,667
2,426,697
3
01-Jul 2019 through 30-Sep 2019
35,000
3,220,000
4
01-Oct 2019 through 31-Dec 2019
40,000
3,680,000

(b)    Subject to the terms and conditions described in this Agreement, for
Delivery Periods 5-10, Buyer agrees to purchase from Seller, and Seller agrees
to sell to Buyer, the number of barrels of Crude Oil set forth in the table
below under the heading “Contracted Period Quantity” in the row for such


1


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




Delivery Period, which represents the product of the Contracted Daily Quantity
for such Delivery Period and the number of days in such Delivery Period, plus or
minus a ten percent tolerance as measured on the Contracted Period Quantity for
such Delivery Period.




Delivery Period
Period Timeframe
Contracted Daily Quantity
Contracted Period Quantity
5
01-Jan 2020 through 30-Jun 2020
40,000
7,280,000
6
01-Jul 2020 through 31-Dec 2020
50,000
9,200,000
7
01-Jan 2021 through 30-Jun 2021
56,667
10,256,727
8
01-Jul 2021 through 31-Dec 2021
60,000
11,040,000
9
01-Jan 2022 through 31-Dec 2022
70,000
25,550,000
10
01-Jan 2023 through 31-Dec 2023
75,000
27,375,000



(c)    For Delivery Periods 5-10, if the barrels of Crude Oil delivered by
Seller to Buyer in such Delivery Period (the “Quantity Delivered”) is less than
the Contracted Period Quantity for such Delivery Period minus the ten percent
tolerance specified in Section 1(b) (a “Shortfall Event”), this clause (c) shall
apply and relate to the full amount by which the Contracted Period Quantity for
such Delivery Period (without taking into account the 10% tolerance) exceeds the
Quantity Delivered for such Delivery Period (such difference, the “Shortfall”).
If Seller believes a Shortfall Event is likely to occur in a given Delivery
Period, Seller may, at its option, obtain a number of barrels of Crude Oil up to
the expected Shortfall from third parties and deliver such barrels of Crude Oil
to Buyer at the Delivery Point (any such barrels in the aggregate, the
“Replacement Crude Oil”); provided, however that no daily delivery of
Replacement Crude Oil shall exceed an amount equal to the Contracted Daily
Quantity for the applicable Delivery Period plus the 10% tolerance unless Buyer
consents to a greater amount of Replacement Crude Oil for one or more delivery
days. If Seller chooses not to obtain and deliver Replacement Crude Oil, or the
amount of Replacement Crude Oil delivered is less than the Shortfall, Buyer may
reduce the Contracted Daily Quantity for any or all of the Delivery Periods that
commence after the Delivery Period in which such Shortfall Event occurred, by an
amount (rounded up to the nearest whole number) up to or equal to: the Shortfall
minus any Replacement Crude Oil, and such difference divided by the number of
days in the Delivery Period in which such Shortfall Event occurred. If any
Contracted Daily Quantity is reduced as contemplated in the prior sentence, the
corresponding Contracted Period Quantity shall similarly be reduced based on the
revised Contracted Daily Quantity and the number of days in the applicable
Delivery Period. Prior to reducing the Contracted Daily Quantity and Contracted
Period Quantity as contemplated by this clause (c), Buyer must provide Seller
with written notice within fifteen (15) days of the end of the Delivery Period
in which such Shortfall Event occurred, and such notice must set forth the
Quantity Delivered and the amount of any Replacement Crude Oil delivered for
such Delivery Period and an updated table reflecting the revised Contracted
Daily Quantities and Contract Period Quantities for the remainder of the term of
this Agreement. The option of reducing the Contracted Daily Quantity and
Contracted Period Quantity as set forth in this clause (c) shall be the
exclusive remedy available to Buyer in the event of a Shortfall Event, and the
existence of a Shortfall shall not be considered a breach of this Agreement by
Seller.
(d)    By way of illustrating the provisions of Section 1(c) but without
limiting the foregoing, if the Quantity Delivered by Seller during Delivery
Period 8 equals 9,500,000 barrels of Crude Oil, and Seller delivered 200,000
barrels of Replacement Crude Oil to Buyer during such Delivery Period, Buyer has
the option (subject to the notice requirements set forth above) to reduce the
Contracted Daily Quantity for any


2


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




or all of the future Delivery Periods each by an amount up to 7,283 barrels of
Crude Oil, which reflects (a) 1,540,000 [the Shortfall for such Delivery Period]
minus (i) 200,000 [the delivered Replacement Crude Oil for such Delivery
Period], and such difference divided by (b) 184 [the number of days in Delivery
Period 8].
Section 2.Pricing Terms.
(a)    For each barrel of Crude Oil delivered by Seller to Buyer for Delivery
Periods 1-4, Buyer agrees to pay Seller a per barrel amount (rounded to four
decimal places) equal to the following formula: NYMEX TMA plus Argus WTI HOU
DIFF minus $[***] minus Oryx Costs.
(b)    The components of the pricing formula in Section 2(a) have the respective
meanings set forth below:
1.    “NYMEX TMA” means the average of the daily settlement prices for “Light
Sweet Crude Oil” (WTI) prompt month futures contract reported by the New York
Mercantile Exchange (“NYMEX”) from the first day through and including the last
day of the delivery month, excluding weekends and holidays observed by NYMEX.
2.    “Argus WTI HOU DIFF” means the average of the daily differential during
the Argus trading month, excluding weekends and holidays, for WTI Houston
against WTI Cushing, as published by Argus Media in the Argus Americas Crude
Report (the “ACR”). Pricing will be the average of the daily Argus quotes for
the Argus trading month corresponding to the month of delivery, excluding
weekends and holidays. The Argus trading month is based on the quotes beginning
the 26th of the month two months prior to the month of delivery through and
including the 25th of the month immediately prior to the month of delivery.
3.    “Oryx Costs” means the actual transportations costs and fees incurred by
Buyer associated with moving the Crude Oil purchased from Seller on the Oryx
Pipeline to one of the Destination Points (defined below) pursuant to the Oryx
Pipeline tariff then currently in effect. In accordance with Section 5(c), the
Oryx Costs for any Crude Oil that is subject to a Bulk Sale shall equal $0.00.
(c)    For each barrel of Crude Oil (including Replacement Crude Oil) delivered
by Seller to Buyer for Delivery Periods 5-10, Buyer agrees to pay Seller a per
barrel amount (rounded to four decimal places) equal to the following formula:
1.     [***] times (NYMEX TMA plus Argus WTI MID DIFF minus Oryx Costs); plus
2.     [***] times ([***] plus [***] minus the [***] Fixed Differential minus
Oryx Costs); plus
3.     [***] times ([***] minus ([***] times [***]) minus the [***] Fixed
Differential minus Oryx Costs).
(d)    The components of the pricing formula in Section 2(c) have the respective
meanings set forth below:


3


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




1.    “NYMEX TMA” means the average of the daily settlement prices for “Light
Sweet Crude Oil” (WTI) prompt month futures contract reported by NYMEX from the
first day through and including the last day of the delivery month, excluding
weekends and holidays observed by NYMEX.
2.    “Argus WTI MID DIFF” means the average of the daily differential during
the Argus trading month, excluding weekends and holidays, for WTI Midland
against WTI Cushing, as published by in the ACR. The Argus trading month is
based on the quotes beginning the 26th of the month two months prior to the
month of delivery through and including the 25th of the month immediately prior
to the month of delivery.
3.    “Oryx Costs” means the actual transportations costs and fees incurred by
Buyer associated with moving the Crude Oil purchased from Seller on the Oryx
Pipeline to one of the Destination Points pursuant to the Oryx Pipeline tariff
then currently in effect. For Replacement Crude Oil, the Oryx Costs shall equal
$0.00. In accordance with Section 5(c), the Oryx Costs for any Crude Oil that is
subject to a Bulk Sale shall equal $0.00.
4.    “[***]” means the average of the daily differential during the Argus
trading month, excluding weekends and holidays, for [***], as published in the
[***]. The Argus trading month is based on the quotes beginning the 26th of the
month two months prior to the month of delivery through and including the 25th
of the month immediately prior to the month of delivery.
5.    “[***] Fixed Differential” means $[***]. Commencing on January 1, 2021,
and on each January 1 thereafter during the term of this Agreement, Buyer shall
have the right to adjust the [***] Fixed Differential for future Delivery
Periods. Such adjustment shall be made to reflect the most recent “Multiplier to
Use” identified in the “Oil Pipeline Index” published annually by the Federal
Energy Regulatory Commission (the “FERC Index”); provided however, that such
adjustment shall not result in an annual increase of greater than three percent
(3.0%) of the [***] Fixed Differential in effect prior to the adjustment or a
decrease of the [***] Fixed Differential in effect prior to the adjustment.
6.    “[***]” means the arithmetic average of the daily per-barrel quotes for
[***] expressed in dollars during the Argus trading month, excluding weekends
and holidays, as published by [***]. The Argus trading month is based on the
quotes beginning the 26th of the month two months prior to the month of delivery
through and including the 25th of the month immediately prior to the month of
delivery.
7.    “[***]” means [***].
8.    “[***] Fixed Differential” means $[***]. Commencing on January 1, 2021,
and on each January 1 thereafter during the term of this Agreement, Buyer shall
have the right to adjust the [***] Fixed Differential for future Delivery
Periods. Such adjustment shall be made to reflect the FERC Index, provided
however, that such adjustment shall not result in an annual increase of greater
than three percent (3.0%) of the [***] Fixed Differential in effect prior to the
adjustment or a decrease of the [***] Fixed Differential in effect prior to the
adjustment.
Section 3.Payment Terms. Payment is due net on or before the twentieth (20th)
calendar day of the month following the month of delivery. If a payment due date
falls on a Saturday or a non-Monday banking


4


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




holiday, payment shall be made on the immediately preceding Business Day. If
payment due date falls on a Sunday or a Monday banking holiday then payment
shall be made on the next succeeding Business Day. For determination of
“Business Days,” please use the New York U.S. Federal Reserve Bank calendar.
Section 4.Title and Risk of Loss. Subject to Section 5(b), the following title
and risk of loss provisions shall apply to all Crude Oil (including Replacement
Crude Oil) delivered by Seller to Buyer pursuant to the terms of this Agreement,
and the generic term “Delivery Point” for delivered Crude Oil shall refer to the
applicable Origin Point or Destination Point.
(a)    Title and risk of loss to the Crude Oil (excluding Replacement Crude Oil)
delivered by Seller to Buyer pursuant to the terms of this Agreement shall pass
as the Crude Oil is received into the Oryx Pipeline at an Origin Point (as such
term is defined in the TGSA) (collectively, the “Origin Points”).
(b)    Title and risk of loss to the Replacement Crude Oil (if any) delivered by
Seller to Buyer pursuant to the terms of this Agreement shall pass as the
Replacement Crude Oil is delivered to the Destination Point (as such term is
defined in the TGSA, and collectively, the “Destination Points”) that is
requested by Buyer.
Section 5. Bulk Sale Right.
(a)    Seller may, at its option, on one or more occasions, elect to deliver
some or all of the volume of Crude Oil specified in Section 1 to Buyer at the
Destination Points on a ratable basis using Seller’s TGSA (a “Bulk Sale”) by
giving Buyer at least 60 days’ advance written notice of its election to sell
the Crude Oil by Bulk Sale, and such notice shall specify the commencement date
for the Bulk Sale and whether the Bulk Sale applies to all or a portion of the
Crude Oil to be delivered to Buyer pursuant to the terms of this Agreement
following the commencement date of the Bulk Sale. Upon receipt of such notice,
and at least two (2) Business Days prior to the date Seller is required to
nominate a Destination Point pursuant to the terms of the TGSA, Buyer shall
notify Seller in writing of the Destination Point Buyer requests be used for the
Bulk Sale (the “Requested Destination Point”). Seller shall use commercially
reasonable efforts to deliver the Crude Oil subject to the Bulk Sale to the
Requested Destination Point. If Seller is unable to deliver the Crude Oil
subject to the Bulk Sale to the Requested Destination Point, Seller may deliver
such Crude Oil to an alternate Destination Point, and any resulting additional
actual, verifiable and reasonable costs for transportation, pump-over or storage
that Buyer experiences as a result of the delivery to the alternate Destination
Point shall be passed on to Seller as a reduction to the price otherwise payable
for such Crude Oil; provided, however, that if Buyer, after using its
commercially reasonable efforts, is unable to receive the Crude Oil subject to
the Bulk Sale at the alternate Destination Point in a given month, Buyer shall
be relieved of its obligation to purchase such Crude Oil for such month, Seller
shall be similarly relieved of its obligation to sell such Crude Oil for such
month, the amount of such Crude Oil shall be considered “Quantity Delivered”
solely for purposes of determining whether a Shortfall occurred pursuant to
Section 1(c), and such non-purchase and non-sale of such Crude Oil shall not be
considered a breach of this Agreement by Buyer and Seller, respectively.
(b)    Title and risk of loss to Crude Oil that is subject to a Bulk Sale (if
any) shall pass as such Crude Oil is delivered to the Destination Point in
accordance with the requirements set forth in Section 5(a) above.


5


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




(c)    As Seller will act as the shipper on the Oryx Pipeline for any Crude Oil
that is subject to a Bulk Sale and directly pay the cost of transporting such
Crude Oil to the Destination Point, the Oryx Costs for such Crude Oil shall be
$0.00.
Section 6.Quality. The Crude Oil shall meet the quality specifications set forth
in the Oryx Pipeline tariff for shipment to Enterprise Midland Terminal,
Enterprise Midland Sweet specifications, and Longhorn WTI sweet specifications.
Section 7.Designated Wells and Production Forecasts. Prior to the beginning of
each trade month, Seller shall provide Buyer with a list of wells that are
connected to the Oryx Pipeline that will provide the Crude Oil volume subject to
sale for such month. The designated wells are provided to Buyer solely for the
purposes of nominating, scheduling and tracking volumes received by Buyer at the
Origin Points of the Oryx Pipeline. The Parties acknowledge and agree that this
Agreement does not involve a dedication of, or other burden affecting, the
designated wells. Seller will endeavor to provide routine production forecasts a
minimum of fifteen (15) days prior to the beginning of trade month so that Buyer
can plan accordingly. If Seller exercises its right to sell all of the Crude Oil
subject to this Agreement through a Bulk Sale, Seller shall no longer be
required to deliver or update the list of designated wells.
Section 8.Transportation of Crude Oil. Seller shall designate Buyer as a
third-party shipper on the Oryx Pipeline to enable Buyer to ship using Seller’s
dedicated space on the Oryx Pipeline for the term of this Agreement. As a
condition to Buyer acting as Seller’s third-party shipper, Buyer must first
enter into a third-party shipper agreement with Oryx in the form attached as
Exhibit C. If Seller exercises its right to sell all of the Crude Oil subject to
this Agreement through a Bulk Sale, Buyer shall terminate such third-party
shipper agreement with Oryx.
Section 9.Term and Termination. This Agreement shall commence at the start of
Delivery Period 1 and continue through the end of Delivery Period 10. Seller or
Buyer shall each have the right to terminate this Agreement in the event of a
material breach by the other Party if such breach is not remedied within fifteen
(15) Business Days after receipt of written notice of such breach, but without
prejudice to the rights of either Party accrued under this Agreement. Each of
the Parties hereby agrees to indemnify, defend, release and hold harmless (each,
in such capacity, the “Indemnifying Party”) the other Party and such other
Party’s affiliates, successors and assigns, and their respective officers,
directors, shareholders, managers, members, partners, employees, agents and
representatives from and against any and all claims, damages and expenses
related to or arising out of a breach of any of the Indemnifying Party’s
covenants or agreements contained in this Agreement.
Section 10.Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
principles of conflicts of law that would direct the application of the laws of
another jurisdiction. Any dispute arising under this Agreement shall be resolved
in the courts of the State of Texas, with venue in Harris County, or in the
federal courts located in the city of Houston, Texas. Each Party to this
Agreement waives all rights to trial by jury in any litigation arising herefrom
or related hereto.
Section 11.Assignment. Neither this Agreement nor any part, including any
rights, interests or obligations hereunder, shall be assigned or transferred by
either Party, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, delayed, or conditioned; provided,
however, that either Party shall have the right to assign its rights, interests
and obligations hereunder to an affiliate of such Party with notice to but
without the prior consent of the other Party, and Seller shall have the right to
assign its rights, interests and obligations hereunder to (i) an acquirer of all
or substantially all of Seller’s business or assets


6


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




relating to the Crude Oil being sold by Seller hereunder, or (ii) a successor in
interest to Seller following a merger, consolidation or other corporate
reorganization or a transfer or sale of a controlling equity interest in Seller,
pending in each case successful completion of Buyer’s reasonable counterparty
due diligence regarding the acquirer or successor.
Section 12.General Terms. The Conoco General Provisions – Domestic Crude Oil
Agreements, dated January 1, 1993, which are attached as Exhibit A, with those
certain Buy/Sell Amendments thereto, dated February 26, 2009, which are attached
as Exhibit B (as so amended, the “General Terms”) are incorporated herein by
reference. Except to the extent otherwise specified in the main body of this
Agreement, the General Terms shall apply to the purchase and sale of the Crude
Oil under this Agreement. If any ambiguity or conflict should arise between the
main body of this Agreement and the General Terms, the provisions of the main
body of this Agreement shall prevail.
Section 13.Notices. All notices required or permitted under this Agreement must
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by certified mail, postage prepaid and
return receipt requested, or (iv) electronically sent by facsimile or email.
Such notice shall be deemed to have been duly given (a) on the date of the
delivery, if delivered personally, (b) on the Business Day after dispatch by
documented overnight delivery service, if sent in such manner, (c) on the fifth
(5th) Business Day after sent by certified mail, if sent in such manner or (d)
on the date of electronic transmission, if so transmitted on a Business Day
during normal business hours, and otherwise on the next Business Day. Notices or
other communications shall be directed to Buyer or Seller using the following
contact information:
(a)    If to Buyer:
Contractual:
Please send your confirmation of this contract to:
Fax: 262-313-1771
Email: FFXDOMCA@EXXONMOBIL.COM




Crude Financial Matters:
Invoices should be mailed or faxed as follows:
ExxonMobil Oil Corporation
P. O. Box 139057 Dallas, TX 75221
Attention: Raw Materials Accounting
Fax No.: 262-313-2768 (invoices only)


Scheduling:
Joseph Nakanishi
Phone: 832-625-6308
Email: joseph.m.nakanishi@exxonmobil.com


(b)    If to Seller:
Commercial, Scheduling and Contractual/Legal Notices:
Centennial Resource Production, LLC
Attention: Stewart MacCallum
1001 17th Street, Suite 1800


7


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




Denver, CO 80202
Telephone: (720) 499-1458
Email: stewart.maccallum@cdevinc.com


Credit:
Centennial Resource Production, LLC
Attention: Will Weidig
1001 17th Street, Suite 1800
Denver, CO 80202
Telephone: (720) 499-1465
Email: will.weidig@cdevinc.com


Invoices, Payments, Settlements:
Centennial Resource Production, LLC
Attention: Valerie Day
1001 17th Street, Suite 1800
Denver, CO 80202
Telephone: (720) 499-1464
Email: valerie.day@cdevinc.com; purchstmt@cdevinc.com


(c)    The Parties may at any time change their address for service from time to
time by giving notice to the other Party in accordance with this Section 13.
Section 14.Entire Agreement. This Agreement, including the referenced Exhibits,
comprises the entire agreement between the Parties and merges and supersedes all
prior representations and understandings between the Parties covering the
subject matter hereof. All the clauses in the referenced General Terms shall
apply except insofar as any such clause is inconsistent with any of the specific
terms herein. For the avoidance of doubt, any repetition herein of any clause or
any part of such clause of the General Terms shall be for emphasis only and
shall not by reason of such repetition exclude any other clause or any part
thereof of the said General Terms.
Section 15.Amendment; Non-Waiver of Rights. No amendment, modification,
replacement, rescission, termination or cancellation of any provision of this
Agreement will be valid, unless the same is in writing and signed by Buyer and
Seller. No single or partial exercise of any right or remedy under this
Agreement precludes the simultaneous or subsequent exercise of any other right
or remedy.
Section 16.Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable law or
regulations, then such term or provision shall be ignored, and to the maximum
extent possible, this Agreement shall continue in full force and effect, but
without giving effect to such term or provision.
Section 17.Counterparts. This Agreement may be executed in two or more
counterparts, each of which the Parties will treat as an original but all of
which together will constitute one and the same instrument. The signatures of
all the Parties need not appear on the same counterpart and delivery of an
executed counterpart signature page of this Agreement (including by means of
facsimile or email attaching a copy in portable document format (.pdf)) will be
equally as effective as delivery of an original executed counterpart of this
Agreement in the presence of the other Party.


8


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






Section 18.Construction. In construing this Agreement, (a) the Section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement, (b) all
currency amounts referenced herein are in U.S. Dollars, (c) examples shall not
be construed to limit, expressly or by implication, the matter they illustrate;
(d) each Exhibit, Annex, recital and schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail and (e) whenever the context requires,
the words used herein shall include the masculine, feminine and neuter gender,
and the singular and the plural.
[Signature page follows]




9


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement as of the date first above written.




EXXONMOBIL OIL CORPORATION
 
 
 
By:
/s/ Johann Song
 
Name:
Johann Song
 
Title:
Attorney-in-fact
 



CENTENNIAL RESOURCE PRODUCTION, LLC
 
 
 
By:
/s/ Sean R. Smith
 
Name:
Sean R. Smith
 
Title:
Vice President and Chief Operating Officer













[Signature page to Crude Oil Purchase and Sale Agreement]


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






Exhibit A
Conoco
GENERAL PROVISIONS
DOMESTIC CRUDE OIL AGREEMENTS
A.     Measurement and Tests: All measurements hereunder shall be made from
static tank gauges on 100 percent tank table basis or by positive displacement
meters. All measurements and tests shall be made in accordance with the latest
ASTM or ASME-API (Petroleum PD Meter Code) published methods then in effect,
whichever apply. Volume and gravity shall be adjusted to 60 degrees Fahrenheit
by the use of Table 6A and 5A of the Petroleum Measurement Tables ASTM
Designation D1250 in their latest revision. The crude oil delivered hereunder
shall be marketable and acceptable in the applicable common or segregated stream
of the carriers involved but not to exceed 1% S&W. Full deduction for all free
water and S&W content shall be made according to the API/ASTM Standard Method
then in effect. Either party shall have the right to have a representative
witness all gauges, tests and measurements. In the absence of the other party’s
representative, such gauges, tests and measurements shall be deemed to be
correct.
B. Warranty: The Seller warrants good title to all crude oil delivered hereunder
and warrants that such crude oil shall be free from all royalties, liens,
encumbrances and all applicable foreign, federal, state and local taxes.
Seller further warrants that the crude oil delivered shall not be contaminated
by chemicals foreign to virgin crude oil including, but not limited to
chlorinated and/or oxygenated hydrocarbons and lead. Buyer shall have the right,
without prejudice to any other remedy available to Buyer, to reject and return
to Seller any quantities of crude oil which are found to be so contaminated,
even after delivery to Buyer.
C. Rules and Regulations: The terms, provisions and activities undertaken
pursuant to this Agreement shall be subject to all applicable laws, orders and
regulations of all governmental authorities. If at any time a provision hereof
violates any such applicable laws, orders or regulations, such provision shall
be voided and the remainder of the Agreement shall continue in full force and
effect unless terminated by either party upon giving written notice to the other
party hereto. If applicable, the parties hereto agree to comply with all
provisions (as amended) of the Equal Opportunity Clause prescribed in 41 C.F.R.
60-1.4; the Affirmative Action Clause for disabled veterans and veterans of the
Vietnam Era prescribed in 41 C.F.R. 60-250.4; the Affirmative Action Clause for
Handicapped Workers prescribed in 41 C.F.R. 60-741.4; 48 C.F.R. Chapter 1
Subpart 19.7 regarding Small Business and Small Disadvantaged Business Concerns;
48 C.F.R. Chapter 1 Subpart 20.3 regarding Utilization of Labor Surplus Area
Concerns; Executive Order 12138 and regulations thereunder regarding
subcontracts to women-owned business concerns; Affirmative Action Complicance
Program (41 C.F.R. 60-1.40); annually file SF-100 Employer Information Report
(41 C.F.R. 60-1.7); 41 C.F.R. 60-1.8 prohibiting segregated facilities; and the
Fair Labor Standards Act of 1938 as amended, all of which are incorporated in
this Agreement by reference.
D.    Hazard Communication: Seller shall provide its Material Safety Data Sheet
(“MSDS”) to Buyer. Buyer acknowledges the hazards and risks in handling and
using crude oil. Buyer shall read the MSDS and advise its employees, its
affiliates, and third parties, who may purchase or come into contact with such
crude oil, about the hazards of crude oil, as well as the precautionary
procedures for handling said crude oil, which are set forth in such MSDS and any
supplementary MSDS or written warning(s) which Seller may provide to Buyer from
time to time.


A-1


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




E. Force Majeure: Except for payment due hereunder, either party hereto shall be
relieved from liability for failure to perform hereunder for the duration and to
the extent such failure is occasioned by war, riots, insurrections, fire,
explosions, sabotage, strikes, and other labor or industrial disturbances, acts
of God or the elements, governmental laws, regulations, or requests, acts in
furtherance of the International Energy Program, disruption or breakdown of
production or transportation facilities, delays of pipeline carrier in receiving
and delivering crude oil tendered, or by any other cause, whether similar or
not, reasonably beyond the control of such party. Any such failures to perform
shall be remedied with all reasonable dispatch, but neither party shall be
required to supply substitute quantities from other sources of supply. Failure
to perform due to events of Force Majeure shall not extend the terms of this
Agreement.
Notwithstanding the above, and in the event that the Agreement is an associated
purchase/sale, or exchange of crude oil, the parties shall have the rights and
obligations described below in the circumstances described below:
(1)        If, because of Force Majeure, the party declaring Force Majeure (the
“Declaring Party”) is unable to deliver part or all of the quantity of crude oil
which the Declaring Party is obligated to deliver under the Agreement or
associated contract, the other party (the “Exchange Partner”) shall have the
right but not the obligation to reduce its deliveries of crude oil under the
same Agreement or associated contract by an amount not to exceed the number of
barrels of crude oil that the Declaring Party fails to deliver.
(2)     If, because of Force Majeure, the Declaring Party is unable to take
delivery of part or all of the quantity of crude oil to be delivered by the
Exchange Partner under the Agreement or associated contract, the Exchange
Partner shall have the right but not the obligation to reduce its receipts of
crude oil under the same Agreement or associated contract by an amount not to
exceed the number of barrels of crude oil that the Declaring Party fails to take
delivery of.
F.    Payment: Unless otherwise specified in the Special Provisions of this
Agreement, Buyer agrees to make payment against Seller’s invoice for the crude
oil purchased hereunder to a bank designated by Seller in U.S. dollars by
telegraphic transfer in immediately available funds. Unless otherwise specified
in the Special Provisions of this Agreement, payment will be due on or before
the 20th of the month following the month of delivery. If payment due date is on
a Saturday or New York bank holiday other than Monday, payment shall be due on
the preceding New York banking day. If payment due date is on a Sunday or a
Monday New York bank holiday, payment shall be due on the succeeding New York
banking day.
Payment shall be deemed to be made on the date good funds are credited to
Seller’s account at Seller’s designated bank.
In the event that Buyer fails to make any payment when due, Seller shall have
the right to charge interest on the amount of the overdue payment at a per annum
rate which shall be two percentage points higher than the published prime
lending rate of Morgan Guaranty Trust Company of New York on the date payment
was due, but not to exceed the maximum rate permitted by law.
G.    Financial Responsibility: Notwithstanding anything to the contrary in this
Agreement, should Seller reasonably believe it necessary to assure payment,
Seller may at any time require, by written notice to Buyer, advance cash payment
or satisfactory security in the form of a Letter or Letters of Credit at Buyer’s
expense in a form and from a bank acceptable to Seller to cover any or all
deliveries of crude oil. If Buyer does not provide the Letter of Credit on or
before the date specified in Seller’s notice under this section, Seller or Buyer
may terminate


A-2


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




this Agreement forthwith. However, if a Letter of Credit is required under the
Special Provisions of this Agreement and Buyer does not provide same, then
Seller only may terminate this Agreement forthwith. In no event shall Seller be
obligated to schedule or complete delivery of the crude oil until said Letter of
Credit is found acceptable to Seller.     Each party may offset any payments or
deliveries due to the other party under this or any other agreement between the
parties.
If a party to this Agreement (the “Defaulting Party”) should (1) become the
subject of bankruptcy or other insolvency proceedings, or proceedings for the
appointment of a receiver, trustee, or similar official, (2) become generally
unable to pay its debts as they become due, or (3) make a general assignment for
the benefit of creditors, the other party to this Agreement may withhold
shipments without notice.
H. Liquidation:
(1)    Right to Liquidate. At any time after the occurrence of one or more of
the events described in the third paragraph of Section G, Financial
Responsibility, the other party to the Agreement (the “Liquidating Party”) shall
have the right, at its sole discretion, to liquidate this Agreement by
terminating this Agreement. Upon termination, the parties shall have no further
rights or obligations with respect to this Agreement, except for the payment of
the amount(s) (the “Settlement Amount” or “Settlement Amounts”) determined as
provided in Paragraph (3) of this section.
(2)    Multiple Deliveries. If this Agreement provides for multiple deliveries
of one or more types of crude oil in the same or different delivery months, or
for the purchase or exchange of crude oil by the parties, all deliveries under
this Agreement to the same party at the same delivery location during a
particular delivery month shall be considered a single commodity transaction
(“Commodity Transaction”) for the purpose of determining the Settlement
Amount(s). If the Liquidating Party elects to liquidate this Agreement, the
Liquidating Party must terminate all Commodity Transactions under this
Agreement.
(3)    Settlement Amount. With respect to each terminated Commodity Transaction,
the Settlement Amount shall be equal to the contract quantity of crude oil,
multiplied by the difference between the contract price per barrel specified in
this Agreement (the “Contract Price”) and the market price per barrel of crude
oil on the date the Liquidating Party terminates this Agreement (the “Market
Price”). If the Market Price exceeds the Contract Price in a Commodity
Transaction, the selling party shall pay the Settlement Amount to the buying
party. If the Market Price is less than the Contract Price in a Commodity
Transaction, the buying party shall pay the Settlement Amount to the selling
party. If the Market Price is equal to the Contract Price in a Commodity
Transaction, no Settlement Amount shall be due.
(4)    Termination Date. For the purpose of determining the Settlement Amount,
the date on which the Liquidating Party terminates this Agreement shall be
deemed to be (a) the date on which the Liquidating Party sends written notice of
termination to the Defaulting Party, if such notice of termination is sent by
telex or facsimile transaction; or (b) the date on which the Defaulting Party
receives written notice of termination from the Liquidating Party, if such
notice of termination is given by United States mail or a private mail delivery
service.
(5) Market Price. Unless otherwise provided in this Agreement, the Market Price
of crude oil sold or exchanged under this Agreement shall be the price for crude
oil for the delivery month specified in this Agreement and at the delivery
location that corresponds to the delivery location specified in this Agreement,
as


A-3


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




reported in Platt’s Oilgram Price Report (“Platt’s”) for the date on which the
Liquidating Party terminates this Agreement. If Platt’s reports a range of
prices for crude oil on that date, the Market Price shall be the arithmetic
average of the high and low prices reported by Platt’s. If Platt’s does not
report prices for the crude oil being sold under this Agreement, the Liquidating
Party shall determine the Market Price of such crude oil in a commercially
reasonable manner, unless otherwise provided in this Agreement.
    (6)    Payment of Settlement Amount. Any Settlement Amount due upon
termination of this Agreement shall be paid in immediately available funds
within two business days after the Liquidating Party terminates this Agreement.
However, if this Agreement provides for more than one Commodity Transaction, or
if Settlement Amounts are due under other agreements terminated by the
Liquidating Party, the Settlement Amounts due to each party for such Commodity
Transactions and/or agreements shall be aggregated. The party owing the net
amount after such aggregation shall pay such net amount to the other party in
immediately available funds within two business days after the date on which the
Liquidating Party terminates this Agreement.
    (7)    Miscellaneous. This section shall not limit the rights and remedies
available to the Liquidating Party by law or under other provisions of this
Agreement. The parties hereby acknowledge that this Agreement constitutes a
forward contract for purposes of Section 556 of the U.S. Bankruptcy Code.
I.    Equal Daily Deliveries: For pricing purposes only, unless otherwise
specified in the Special Provisions, all crude oil delivered hereunder during
any calendar month shall be considered to have been delivered in equal daily
quantities during such month.
J.    Exchange Balancing: If volumes are exchanged, each party shall be
responsible for maintaining the exchange in balance on a month-to-month basis,
as near as pipeline or other transportation conditions will permit. In all
events upon termination of this Agreement and after all monetary obligations
under this Agreement have been satisfied, any volume imbalance existing at the
conclusion of this Agreement of less than 1,000 barrels will be declared in
balance. Any volume imbalance of 1,000 barrels or more, limited to the total
contract volume, will be settled by the underdelivering party making delivery of
the total volume imbalance in accordance with the delivery provisions of this
Agreement applicable to the underdelivering party, unless mutually agreed to the
contrary. The request to schedule all volume imbalances must be confirmed in
writing by one party or both parties. Volume imbalances confirmed by the 20th of
the month shall be delivered during the calendar month after the volume
imbalance is confirmed. Volume imbalances confirmed after the 20th of the month
shall be delivered during the second calendar month after the volume imbalance
is confirmed.
K. Delivery, Title, and Risk of Loss: Delivery, title, and risk of loss of the
crude oil delivered hereunder shall pass from Seller to Buyer as follows:
    For lease delivery locations, delivery of the crude oil to the Buyer shall
be effected as the crude oil passes the last permanent delivery flange and/or
meter connecting the Seller’s lease/unit storage tanks or processing facilities
to the Buyer’s carrier. Title to and risk of loss of the crude oil shall pass
from Seller to Buyer at the point of delivery.
For delivery locations other than lease/unit delivery locations, delivery of the
crude oil to the Buyer shall be effected as the crude oil passes the last
permanent delivery flange and/or meter connecting the delivery facility
designated by the Seller to the Buyer’s carrier. If delivery is by in-line
transfer, delivery of the crude oil to the Buyer shall be effected at the
particular pipeline facility designated in this Agreement. Title to and risk of
loss of the crude oil shall pass from the Seller to the Buyer upon delivery.


A-4


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






L. Term: Unless otherwise specified in the Special Provisions, delivery months
begin at 7:00 a.m. on the first day of the calendar month and end at 7:00 a.m.
on the first day of the following calendar month.
M. Governing Law:     This Agreement and any disputes arising hereunder shall be
governed by the laws of the State of Texas.
N. Necessary Documents: Upon request, each party agrees to furnish all
substantiating documents incident to the transaction, including a Delivery
Ticket for each volume delivered and an invoice for any month in which the sums
are due.
O. Waiver: No waiver by either party regarding the performance of the other
party under any of the provisions of this Agreement shall be construed as a
waiver of any subsequent performance under the same or any other provisions.
P.    Assignment: Neither party shall assign this Agreement or any rights
hereunder without the written consent of the other party unless such assignment
is made to a person controlling, controlled by or under common control of
assignor, in which event assignor shall remain responsible for nonperformance.
Q. Entirety of Agreement: The Special Provisions and these General Provisions
contain the entire Agreement of the parties; there are no other promises,
representations or warranties. Any modification of this Agreement shall be by
written instrument. Any conflict between the Special Provisions and these
General Provisions shall be resolved in favor of the Special Provisions. The
section headings are for convenience only and shall not limit or change the
subject matter of this Agreement.
R. Definitions: When used in this Agreement, the terms listed below have the
following meanings:
“API” means the American Petroleum Institute.
“ASME” means the American Society of Mechanical Engineers.
“ASTM” means the American Society for Testing Materials.
“Barrel” means 42 U.S. gallons of 231 cubic inches per gallon corrected to 60
degrees Fahrenheit.
“Carrier” means a pipeline, barge, truck, or other suitable transporter of crude
oil.
“Crude Oil” means crude oil or condensate, as appropriate.
“Day,” “month,” and “year” mean, respectively, calendar day, calendar month, and
calendar year, unless otherwise specified.
“Delivery Ticket” means a shipping/loading document or documents stating the
type and quality of crude oil delivered, the volume delivered and method of
measurement, the corrected specific gravity, temperature, and S&W content.
“Invoice” means a statement setting forth at least the following information:
The date(s) of delivery under the transaction; the location(s) of delivery; the
volume(s); price(s); the specific gravity and gravity adjustments to the
price(s) (where applicable); and the term(s) of payment.
“S&W” means sediment and water.


A-5


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






Exhibit B
Buy/Sell Amendments
The following are the Buy/Sell amendments, dated February 26, 2009, to Conoco’s
General Provisions for Domestic Crude Oil Agreement dated January 1, 1993:


Article E Force Majeure
Paragraph 1
Replace “Failure to perform due to.........this Agreement.” With “If force
majeure is declared due to any of the aforementioned events, failure to perform
shall not extend the terms of this Agreement.”


Paragraph 2
Delete “Notwithstanding the above............circumstances described below” and
replace with “Notwithstanding the above, in the event the Agreement is an
associated purchase/sale, or exchange of crude oil, and the Force Majeure events
under this clause should result in an imbalance in the purchase/sale or exchange
volumes, those imbalances shall be settled in accordance with Clause J, Exchange
Balancing and Purchase/Sale Balancing, unless Buyer and Seller mutually agree
per (1) or (2) below or reach any other mutual agreement.”


Article J
After “Exchange Balancing” insert “and “Purchase/Sale Balancing”


Delete “If volumes are exchanged.......month-to-month” and replace with “Each
party shall be responsible for maintaining the volumes under exchange agreements
or purchase/sale agreements in balance on a month-to-month”












The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------






Exhibit C
Form of Third-Party Shipper Agreement
This TRANSPORTATION SERVICES AGREEMENT (“Agreement”), dated this __st day of
June 2018 (“Effective Date”), is entered into by and between Oryx Southern
Delaware Oil Gathering and Transport LLC, a Delaware limited liability company,
with offices located at 4000 N. Big Spring, Suite 400, Midland, Texas 79705
(“Carrier”) and the ________, a ________Corporation with offices located at
___________________ (“Shipper”). Carrier and Shipper are sometimes referred to
herein individually as a “Party,” or collectively as the “Parties.” Any
capitalized term used but not defined herein shall have the respective meaning
given to such term in the applicable TGSA attached hereto as Exhibit 1.
WITNESSETH:
WHEREAS, Carrier is a party to the Transportation and Gathering Services
Agreement(s) identified on Exhibit 1 attached hereto and made a part hereof
(each such agreement referred to herein individually as a “TGSA”) whereby, among
other things, Carrier has agreed under each such TGSA to provide transportation
services to a shipper that has either (1) agreed to dedicate and ship on the
Pipeline the Crude Petroleum produced from certain oil and gas leases located in
the AMI, or (2) agreed to ship, or otherwise pay for, a minimum volume of Crude
Petroleum on the Pipeline, for a specified term and at a specified rate (each
such shipper referred to herein individually as a “TGSA Shipper”); and
WHEREAS, Shipper may from time to time be a “Third Party Shipper” (as defined in
the TGSA) for a TGSA Shipper on the Pipeline pursuant to the terms set forth in
this Agreement, the TGSA, and the Tariff; and
WHEREAS, Carrier and Shipper desire to enter into this Agreement to, among other
things, confirm the transportation rates to be charged by Carrier under the
Tariff and paid by Shipper for any volumes of Crude Petroleum shipped by Shipper
on the Pipeline.
NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:
1.    Transportation Rates. All Crude Petroleum shipped by Shipper as a Third
Party Shipper pursuant to Section 19.1 of the TGSA on the Pipeline shall be
charged the same transportation rate(s) applicable to the corresponding TGSA
Shipper for whom Shipper is acting as a Third Party Shipper. The Committed
Rates, as defined in the TGSA, as well as the Uncommitted Rates (as defined in
the TGSA with respect to VC Shippers’ Incremental Barrels) applicable to volumes
of Crude Petroleum shipped by a TGSA Shipper, and that will apply to Shipper for
those volumes that it ships as a Third Party Shipper with respect to the
applicable TGSA Shipper, are set forth in Exhibit C of the TGSA, as such rates
may be changed from time to time by Carrier pursuant to Article VIII of the
TGSA. For the avoidance of doubt, Shipper shall not be considered a Third Party
Shipper for any Crude Petroleum shipped on the Pipeline by Shipper that is not
pursuant to Section 19.1 of the TGSA with respect to a specific TGSA Shipper and
TGSA; rather, Shipper shall be charged the then-applicable Uncommitted Rate for
the shipment of any such Crude Petroleum, as such rate shall be set forth in the
then-current Tariff.


C-1


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




By executing this Agreement, Shipper agrees to pay the applicable Committed
Rates (as well as Uncommitted Rates with respect to VC Shippers’ Incremental
Barrels) for the volumes shipped on the Pipeline pursuant to Section 19.1 of the
TGSA with respect to the corresponding TGSA Shipper. Further, Shipper, when
acting as a Third Party Shipper, acknowledges and agrees to be bound by all
provisions set forth in the TGSA and the Tariff that are applicable to a TGSA
Shipper, including but not limited to the Committed Rates (as well as the
Uncommitted Rates with respect to VC Shippers’ Incremental Barrels) to be paid
for the transportation services contemplated under the TGSA, as described in
Article VIII, the duty to support provision set forth in Article XVI of the
TGSA, and the limitations of liability provision set forth in Section 23.6 of
the TGSA, all of which shall apply equally to this Agreement.
2.        Nominations. Because the Committed Rates (as well as the Uncommitted
Rates with respect to VC Shippers’ Incremental Barrels) to be paid by Shipper
for the volumes of Crude Petroleum transported by Carrier will be determined
based upon the specific TGSA and the specific TGSA Shipper for which Shipper is
transporting Crude Petroleum pursuant to Section 19.1 of the TGSA, it will be
necessary for Shipper to separately identify to Carrier each month the volumes
of Crude Petroleum by TGSA and TGSA Shipper. Accordingly, when nominating
volumes of Crude Petroleum for transportation pursuant to the Tariff, Shipper
shall separately identify to Carrier the specific volumes of Crude Petroleum
which pertain to each TGSA.
3.        Term. This Agreement shall be effective as of the Effective Date and
shall remain in full force and effect for the duration of the Term of the TGSA
(as defined in said TGSA) pursuant to which Shipper is acting as a Third Party
Shipper unless the TGSA Shipper for which Shipper is acting as Third Party
Shipper has notified Carrier in writing at the time of the designation of such
Third Party Shipper to Carrier that the designation is limited in time, by
volume of Crude Petroleum or otherwise, in which case the term of this Agreement
shall be so limited. In the event that Shipper is acting as a Third Party
Shipper for multiple TGSA Shippers under multiple TGSAs, and such TGSAs reflect
differing Terms, then this Agreement shall remain in full force and effect for
the duration of the TGSA that has the longest Term (“TSA Term”).
4.        Tariff. This Agreement is subject to the rules and regulations
published in the Tariff, including the lien provision set forth therein, which
shall apply to all volumes tendered for transportation on the Pipeline by
Shipper. By executing this Agreement, Shipper agrees to comply with all terms
and conditions set forth in the Tariff. In the event of an express conflict
between the terms of this Agreement and the Tariff, the terms of the Tariff
shall govern and control.
5.        Waiver of Section 15(13). Section 15(13) of the Interstate Commerce
Act (“ICA”) states that it is “unlawful for any common carrier ... knowingly to
disclose or permit to be acquired by any person or corporation other than the
shipper or consignee, without the consent of such shipper or consignee, any
information concerning the nature, kind, quantity, destination, consignee, or
routing of any property tendered or delivered to such common carrier for
interstate transportation.”  Pursuant to the requirements set forth in Section
15(13), Shipper hereby provides its consent that Carrier may disclose the
information contemplated under Section 15(13) of the ICA to any TGSA Shipper for
which Shipper is acting as a Third Party Shipper, and that Carrier shall not be
held responsible by Shipper for violating any of the provisions under Section
15(13) of the ICA as it relates to Shipper’s Section 15(13) information.
6.        Assignment. In the event that a TGSA Shipper makes a partial or total
assignment of the TGSA to Shipper pursuant to Article XX of the TGSA, the
Parties agree that Shipper shall, upon and to the extent of such assignment,


C-2


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




have all the rights and remedies and shall assume and be bound by all of the
obligations under the TGSA to which Shipper is the assignee, including but not
limited to the TGSA Shipper’s Volume Commitment (including the payment of
Deficiency Payments, if applicable) or Dedicated Production obligations, as
applicable.
7.        Notices. Any notice, request, claim, demand, waiver, consent, approval
or other communication that is required or permitted hereunder shall be in
writing and shall be deemed given only if delivered personally to the address
set forth below (to the attention of the person identified below) or sent by
facsimile, email, recognized courier or registered or certified mail, postage
prepaid, as follows:
If to Shipper:
The ________Group
___________________
Houston, Texas 77057
Attn: Chris Dillman


If to Carrier:
Oryx Southern Delaware Oil Gathering and Transport LLC
4000 N. Big Spring, Suite 300
Midland, Texas 79705
Attn:    Brett Wiggs
brett@oryxmidstream.com
or to such other address or attention as the addressee may have specified in a
notice duly given to the other Party as provided herein. Such notice, request,
claim, demand, waiver, consent, approval or other communication will be deemed
to have been given as of the date so delivered if by personal delivery; if by
courier, upon receipt; if mailed, three (3) business days after the date so
mailed; if by email, upon acknowledgment of receipt by the recipient; or if by
facsimile, upon telephone or facsimile confirmation of receipt.
8.        No Waiver. The failure of either Party to pursue any remedy resulting
from a breach of this Agreement by the other Party shall not be construed as a
waiver of that breach or any subsequent or other breach of this Agreement absent
an express writing executed by the non‑breaching Party to the contrary.
9.        Applicable Law. This Agreement is in all respects subject to all
Applicable Law, including the Tariff. Both Carrier and Shipper shall comply with
Applicable Law in the performance of this Agreement. In the event that any term
of this Agreement or any Exhibit hereto conflicts with the Tariff, the Tariff
shall prevail; provided, however, that the Parties do not intend by this Section
9 that the transportation services provided by Carrier or the rates paid by
Shipper for the transportation services (including the Committed Rates), as set
forth in this Agreement, the TGSA


C-3


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




and in the Tariff and as adjusted in accordance with this Agreement and the
TGSA, should be subject to modification or amendment by any Governmental
Authority.
10.        Governing Law/No Jury Trial/Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT, IF APPLIED, MIGHT REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. ANY DISPUTE UNDER THIS
AGREEMENT MAY BE BROUGHT BEFORE THE FEDERAL OR STATE COURTS OF COMPETENT
JURISDICTION IN HARRIS COUNTY, TEXAS, AND EACH PARTY WAIVES ALL RIGHTS TO
CHALLENGE VENUE AND THE CONVENIENCE OF THE FORUM FOR ANY SUIT BROUGHT IN SUCH
COUNTY.
11.        Entire Agreement. This Agreement and its Exhibits, together with the
Tariff, express the entire agreement of the Parties with respect to its subject
matter, and amend, restate, replace and supersede all prior agreements and
understandings, whether oral or written, between or among any of the Parties
with respect to the subject matter hereof. This Agreement may be modified or
amended only by a writing executed by the Parties; provided, however, that
Carrier is authorized to amend, supplement or supersede the Tariff from time to
time as long as such modifications do not adversely affect Shipper or conflict
with the terms of this Agreement or the TGSA.
12.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument.
13.        Severability. If any provision of this Agreement or the application
of any such provision shall be held to be invalid, illegal or unenforceable in
any respect by a Governmental Authority of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or any subsequent application of such provision held invalid, illegal or
unenforceable. The Parties intend that in lieu of any such invalid, illegal or
unenforceable provision, there shall be added, as part of this Agreement, a
provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible and may be valid, legal and enforceable.
14.        Third Party Beneficiaries; Negotiations. Except with respect to a
TGSA Shipper for whom or on whose behalf the Shipper is acting under this
Agreement and for which that TGSA Shipper shall be deemed to be a third-party
beneficiary of this Agreement, this Agreement does not impart enforceable rights
in anyone who is not a Party or a designated Third Party Shipper or a successor
or permitted assign of a Party. The relations between the Parties are those of
independent contractors, and this Agreement creates no joint venture,
partnership, association, or other special relationship, nor any fiduciary
obligations.
15.        No Fees, Gifts or Rebates. Neither Party shall pay any commission,
fee, or rebate to an employee of the other Party or favor an employee of the
other Party with any gift or entertainment of significant value.
16.        Exhibits. Exhibit 1 to this Agreement is hereby incorporated into and
made a part of this Agreement.
17.        Survival. Notwithstanding the termination of this Agreement for any
reason, each Party will be liable for all of its accrued obligations hereunder
up to and including the date on which the termination becomes effective. Nothing
in this Agreement shall be deemed to limit or restrict in any manner any other
rights or remedies that any Party may have against the other Party at law, in
equity or otherwise. In addition, Sections that survive the termination or
expiration of an agreement by their nature shall survive the expiration or
termination of this Agreement.


C-4


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




18.        Rules of Construction. The following rules of construction shall
govern the interpretation of this Agreement: (a) “days,” “months,” and “years”
shall mean calendar days, months and years unless otherwise indicated; (b)
“including” means “including, but not limited to,” and does not limit the
preceding word or phrase; (c) section titles do not affect interpretation; (d)
“hereof,” “herein,” and “hereunder” and words of similar meaning refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
(e) no rule of construction interpreting this Agreement against the drafter
shall apply. The Parties acknowledge and agree that they and their
representatives have each had the opportunity to participate equally in the
negotiations and preparation of this Agreement and have had the opportunity to
consult legal counsel regarding the terms hereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


C-5


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement on the date shown with their respective signatures,
effective for all purposes as of the date first written above.




CARRIER:
ORYX SOUTHERN DELAWARE OIL GATHERING AND TRANSPORT LLC
By ORYX SOUTHERN DELAWARE HOLDINGS LLC, its sole member




By:
____________________________________________

Name:
____________________________________________

Title:
____________________________________________

Date:
____________________________________________





SHIPPER:________________________________


By:
____________________________________________

Name:
____________________________________________

Title:
____________________________________________

Date:
____________________________________________







C-6


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

--------------------------------------------------------------------------------




EXHIBIT 1 TO
TRANSPORTATION SERVICES AGREEMENT BETWEEN ORYX SOUTHERN DELAWARE OIL GATHERING
AND TRANSPORT LLC
AND ________________


TGSA SHIPPER
 
DATE OF TGSA
 
CONTRACT NUMBER
 
 
 
 
 
Centennial Resource Production LLC
 
December 15, 2015
 
N/A


 
 
 
 
 



The term of sale from Centennial Resource Production LLC to ________ is
effective ________, 2018 through ____________, continuing on a month to month
basis with 30 days notice ________of cancellation by either party.


Lease Name
Well No
 
 
 
 
 
 
 
 
 
 
 
 













C-7


The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]